Citation Nr: 1043131	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  04-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability, to include neurological impairment secondary to a 
cervical spine disability.

3.  Entitlement to an initial rating higher than 10 percent for a 
left ankle disability.

4.  Entitlement to an initial compensable rating prior to 
December 22, 2009, and in excess of 10 percent since December 22, 
2009, for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION


The Veteran served on active duty from August 1984 to June 1987, 
May 1988 to January 1992, March 1995 to May 2000, and from 
November 2007 to February 2008.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in 
that denied the benefits sought on appeal.  In May 2006, the 
Veteran testified before the Board at a hearing that was held at 
the RO.  In July 2006, the Board remanded the claims for 
additional development.  An October 2007 rating decision granted 
service connection for a low back disability, rated 0 percent, 
and for a left ankle disability, rated 10 percent, each effective 
May 20, 2000.  In March 2008, these matters were remanded by the 
Board for further development.  An August 2010 rating decision 
increased the rating from 0 percent to 10 percent for the 
Veteran's low back disability, effective December 22, 2009.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  A review of the claims file show that while the 
Veteran's service medical records from his first, second, and 
third periods of active service have been obtained, records from 
his fourth period of service from November 2007 to February 2008 
have not been obtained.  Accordingly, the Veteran's service 
medical records should be requested and obtained.  In addition, 
the most recent VA medical records are dated in July 2007.  To 
aid in adjudication, any subsequent VA medical records should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's claims for service connection for 
cervical spine and right shoulder disabilities, pursuant to the 
Board's July 2006 remand, the Veteran was afforded a VA joints 
examination in September 2006 and was diagnosed with a mild 
chronic cervical strain.  The examiner opined that it was less 
likely than not that the Veteran's current neck complaints were 
related to the trauma sustained in service as a result of 
numerous parachute jumps.  However, no examiner had provided an 
opinion as to whether the Veteran's right shoulder disability was 
related to his service.  Accordingly, in March 2008, the Board 
remanded the Veteran's claims for service connection for cervical 
spine and right shoulder disabilities for an opinion as to 
whether those disabilities were related to trauma sustained in 
service as a result of numerous parachute jumps.

Pursuant to the Board's remand, on VA spine examination in March 
2009, the Veteran was examined by another examiner who opined 
that it was as likely as not that the Veteran's cervical spine 
disability was related to the trauma sustained in service as a 
result of numerous parachute jumps.  The examiner also opined 
that it was as likely as not that the Veteran's right shoulder 
complaints were related to the neurological manifestations of his 
cervical spine disability.  The rationale provided was that to 
the extent that the Veteran had several parachute jumps, he may 
have suffered cervical and low back problems.

On VA joints examination in December 2009, the Veteran indicated 
that he re-entered active service in November 2007 and did not 
specify a date of release from active service.  Upon examination, 
he was diagnosed with mild degenerative arthritis of the cervical 
spine without evidence of radiculopathy of the cervical spine and 
right shoulder bicipital tendinitis.  The examiner indicated that 
it was little difficult to coordinate each of the areas involved 
with the Veteran's period of active duty status and the fact that 
he was currently on active duty status.  However, the examiner 
opined that the Veteran's cervical spine disability was at least 
as likely as not related to his period of active duty because he 
was currently on active duty status and there were several 
entries throughout the claims file and problems with his cervical 
spine that were documented in the computerized patient record 
system.  The examiner further opined that there was no 
documentation in the claims file that indicated any significant 
cervical spine problems related to parachute jumps.  With respect 
to the Veteran's right shoulder disability, the Veteran opined 
that it was not related his cervical spine disability.

In a June 2010 addendum to the December 2009 VA examination, the 
examiner indicated that the December 2009 opinion was based on 
the Veteran's statement that he was currently on active duty and 
that if the Veteran was on active duty, that the examiner stood 
by his original note.  The examiner stated that the Veteran's 
service, from August 1984 to June 1987 and from May 1988 to 
January 1992, were the only two periods of service that had been 
verified and indicated that there was no factual evidence to 
relate the current cervical spine condition to his active 
service.  The examiner then opined that based on the fact that 
there were no entries in the claims file that have identified a 
cervical spine injury, it was less likely as not that the 
Veteran's current cervical spine disability was related to a 
period of active duty service as identified in the claims file.  
The examiner also asserted that he was provided with inaccurate 
or incomplete information as to the Veteran's periods of active 
duty status.

Since evidence of record shows active service from August 1984 to 
June 1987, from May 1988 to January 1992, from March 1995 to May 
2000, and from November 2007 to February 2008.  Therefore, the 
March 2009, December 2009, and June 2010 reports of examination 
and opinions are inadequate for rating purposes, since the 
examiners did not consider the Veteran's cervical spine and right 
shoulder disabilities with respect to all periods of his active 
service.  In addition, additional service medical records need to 
be obtained.

Although the Veteran is competent to report the onset of cervical 
spine and right shoulder disabilities during and after his 
service, he is not competent to diagnose or to relate any current 
cervical spine and right shoulder disabilities to his active 
service.  As any relationship remains unclear to the Board, the 
Board finds that another VA examination is necessary in order to 
fairly decide his claims.  McLendon v. Nicholson, 20 Vet. 
App. (2006).  The examiner on remand should specifically 
reconcile the opinion with the March 2009, December 2009, and 
June 2010 reports of examination and opinions, and any other 
opinions of record.

Regarding the Veteran's claims for increased ratings for low back 
and left ankle disabilities, the Veteran was last afforded a VA 
examination in December 2009.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last VA examination is 
not overly remote, in light of the fact that updated VA treatment 
records and additional service medical records have been 
requested, the prudent and thorough course of action is to afford 
the Veteran a VA examination to ascertain the current nature and 
severity of his low back and left ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's 
active service.

2.  Obtain the Veteran's service medical 
records and DD Forms 214 for his period of 
service from November 2007 to February 2008, 
and any subsequent periods of service.  A 
formal determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered in the record 
if it is determined that the above records or 
information do not exist or that efforts to 
obtain them would be futile.  In the event 
that it is determined that the records are 
unavailable, provide the appellant with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

3.  Obtain the Veteran's VA treatment records 
dated since July 2007.

4.  After any additional records are obtained 
and all of the Veteran's periods of active 
service have been verified, schedule the 
Veteran for a VA examination with an examiner 
who has not previously examined him, to 
determine the etiology of any current 
cervical spine and right shoulder 
disabilities.  The examiner should review the 
Veteran's claims folder and indicate that 
review in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other opinions 
of record, including the March 2009, December 
2009, and June 2010 VA examinations and 
opinions.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current cervical spine 
disability.  Is it at least as likely as 
not (50 percent or more probability) that 
any current cervical spine disability was 
incurred in or aggravated by any period of 
the Veteran's active service, including 
any in-service trauma sustained as a 
result of numerous parachute jumps?  The 
examiner must consider the Veteran's 
statements and May 2006 testimony 
regarding the incurrence of a cervical 
spine disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(b)  Diagnose any current right shoulder 
disability.  Is it at least as likely as 
not (50 percent or more probability) that 
any current right shoulder disability was 
incurred in or aggravated by any period of 
the Veteran's active service or is related 
to any cervical spine disability?  The 
examiner must consider the Veteran's 
statements and May 2006 testimony 
regarding the incurrence of a right 
shoulder disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

5.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected left ankle 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to any 
left ankle disability.

(b)  Provide ranges of motion of the left 
ankle in degrees.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should be noted.  DeLuca v. Brown, 8  Vet. 
App. 202 (1995).  That determination 
should be portrayed in terms of the degree 
of additional range of motion loss.  The 
examiner should state what impact, if any, 
the Veteran's left ankle disability has on 
his employment and daily living.

6.  Schedule a VA spine examination to 
determine the current nature and severity of 
his low back disability.  The claims file 
should be made reviewed and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to any 
low back disability.

   (b)  Provide ranges of motion of the 
lumbar spine.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should also be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The determination 
should be portrayed in terms of the degree 
of additional range of motion loss.

(d)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to a low 
back disability.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome that 
require rest prescribed by a physician and 
treatment by a physician.

(e)  State whether any neurological 
impairments due to the back disability, 
including any radiculopathy of the lower 
extremities, or bowel and bladder 
abnormalities, are shown.

(f)  State what impact, if any, the 
Veteran's low back disability has on his 
employment and daily living activities.  
The examiner should provide an opinion as 
to whether the service-connected low back 
disability, without consideration of any 
other nonservice-connected disability, 
renders him unable to secure or follow a 
substantially gainful occupation.

7.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

